Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors Maguire Properties, Inc.: We consent to the incorporation by reference in this registration statement on FormS-8 of MaguireProperties, Inc. of our reports dated March16,2009, with respect to the consolidated balance sheets of MaguireProperties, Inc. and subsidiaries as of December31,2008 and 2007, and the related consolidated statements of operations, stockholders’ (deficit) equity and comprehensive (loss) income, and cash flows for each of the years in the three-year period ended December31,2008, and the effectiveness of internal control over financial reporting as of December31,2008, which reports appear in the December31,2008 AnnualReport on Form10-K/A of MaguireProperties,Inc. /s/ KPMG LLP Los Angeles, California
